EXECUTIVE CONSENT TO ADDENDUMS OR AMENDMENTS TO COMPENSATION ARRANGEMENTS

 

December ___, 2008

 

Cecil Bancorp, Inc.

Cecil Bank

127 North Street

Elkton, MD 21922

 

Dear ________________,

 

Cecil Bancorp, Inc. (the “Company) anticipates entering into a Securities
Purchase Agreement (the “Participation Agreement”), with the United States
Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.

 

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

(1)        No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”. A “CPP Covered Period”
is any period during which (A) you are a senior executive officer (“SEO”) and
(B) Treasury holds an equity or debt position acquired from the Company in the
CPP.

 

(2)        Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 

(3)        Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to you is hereby amended to the extent necessary to give
effect to provisions (1) and (2). For reference, certain, although not necessary
all, affected Benefit Plans are set forth in Appendix A, attached to this
letter.

 

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior

executive officers to take unnecessary and excessive risks that threaten the
value of the Company. To the extent any such review requires revisions to any
Benefit Plan with respect to you, you and the Company agree to negotiate such
changes promptly and in good faith.

 

(4)

Definitions and Interpretation. This letter shall be interpreted as follows:

 

•

“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b) (3) of EESA.

 

•

“Golden parachute payment” is used with same meaning as in Section 111(b)(2)(C)
of EESA.

 

•

“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Department of the Treasury and as published
in the Federal Register on October 20, 2008.

 

•

The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company (including Cecil Bank) as used in this letter.

 

 

•

The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 

UST Seq. No. 192

 

--------------------------------------------------------------------------------

 

•

Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

 

(5)        Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of the State of
Maryland. This letter may be executed in two or more counterparts, each of which
will be deemed to be an original. A signature transmitted by facsimile will be
deemed an original signature.

 

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

Yours sincerely,

 

 

By:

__________________________________

Name:

Title:

 

 

Intending to be legally bound, I, the undersigned officer of Cecil Bancorp, Inc.
and/or Cecil Bank, hereby agree with and consent to the foregoing terms on the
date set forth below.

 

_______________________________________

 

Name:

 

Date:

___________________________

 

 

UST Seq. No. 192

 

 